BRETT, Judge.
The petitioner herein filed a petition for post conviction appeal to the Court of Criminal Appeals, of a certain judgment and sentence rendered by the district court of Tulsa County, Oklahoma, in case No. 20941. The petition was filed on forms provided for that purpose, which includes the instructions for their use, under Rule 26 of this Court.
A review of this petition reveals that the petitioner signed page seven, but failed to execute the affidavit provided on the following page; and also failed to sign the pauper’s affidavit, on page 9 of the form.
The instructions for the use of these forms clearly provide: “In order for this petition to receive consideration by the Court of Criminal Appeals, State of Oklahoma, it shall be in writing, signed by the petitioner, and verified* * * (Emphasis added).
Therefore, in accordance with the .provisions of Rule 26 of this Court, this application is dismissed for the reason that it is not in substantial compliance with the provisions of said Rule. The State has provided a notary public at the State Penitentiary for the very purpose of meeting *561these requirements. When the means are available to meet the provisions of the rule, then it is incumbent upon the applicant to comply therewith.
Insofar as the petitioner has attached certain exhibits to his petition, the Clerk of this Court is directed to return both copies of said petition and exhibits to said petitioner.
Application dismissed.
BUSSEY, P. J., and NIX, J., concur.